Citation Nr: 0114358	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to April 1, 1996, for 
the grant of service connection for disabilities due to left 
cerebellopontine angled tumor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and June 2000 rating decisions of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned an effective date of 
April 1, 1996, for service connection for disabilities due to 
a left cerebellopontine angled tumor.

The Board further notes that the issue of whether there was 
clear and unmistakable error in a June 2000 rating decision 
which failed to grant special monthly compensation based on 
the need for regular aid and attendance of another person is 
raised by the record.  Therefore, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO first received a claim for VA compensation 
benefits based on a left cerebellopontine angled tumor from 
the veteran on May 31, 1995, more than one year after service 
discharge.

2.  The RO denied service connection for the disability due 
to left cerebellopontine angled tumor in a rating decision 
dated in January 1996 and notified the veteran of that 
decision February 20, 1996.

3.  The RO received a timely notice of disagreement to the 
January 1996 decision and issued a statement of the case in 
August 1996.  

4.  In August 1996, the veteran was proposed incompetent; he 
appointed his spouse as fiduciary.

5.  On February 14, 1997, the RO received a statement in 
which the veteran's spouse indicated an intent to continue 
the appeal for service connection for disability due to the 
left cerebellopontine angled tumor.


CONCLUSION OF LAW

The criteria for an effective date of May 31, 1995, for the 
grant of service connection for disabilities due to a left 
cerebellopontine angled tumor have been met.  38 U.S.C.A. 
§ 5110 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.400, 20.200, 20.202, 20.301, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the statement 
of the case and any prior supplemental statements of the 
case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.

If the claimant is rated incompetent by VA or has a physical, 
mental, or legal disability which prevents the filing of an 
appeal on his or her own behalf, a substantive appeal may be 
filed by a fiduciary appointed to manage the claimant's 
affairs by VA or a court, or by a person acting as next 
friend if the appointed fiduciary fails to take needed action 
or no fiduciary has been appointed.  38 C.F.R. § 20.301(b).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.  
Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active duty.  Otherwise the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

Analysis

On May 31, 1995, the RO received a formal application for 
service connection for postoperative residuals of a brain 
tumor.  The record does not reflect, and the veteran does not 
contend, that any application for such benefit was previously 
received.  Accordingly, service connection effective the day 
following discharge from service, or at any point prior to 
May 31, 1995, would not be warranted in this case.  38 C.F.R. 
§ 3.400(b)(2)(i).  The veteran, in fact, contends only that 
benefits are warranted from the date of receipt of his 
original claim for benefits in May 1995.  For the reasons to 
follow, the Board concurs.

The RO denied entitlement to service connection for 
disability due to a cerebellar pontine angle tumor by rating 
decision dated in January 1996.  The RO notified the veteran 
of that denial by letter dated February 20, 1996.  The 
veteran, through his representative, filed a timely notice of 
disagreement to the January 1996 rating decision.  
Specifically, the correspondence dated as received April 1, 
1996, contains a statement by the veteran's representative 
indicative of disagreement with the RO's denial of service 
connection, and a statement received in July 1996 more 
specifically delineates arguments relating the veteran's 
brain tumor to service and thus disagreeing with the RO's 
denial of compensation benefits.  See 38 C.F.R. § 20.201 
(2000).

In response to the veteran's disagreement, the RO issued a 
statement of the case in August 1996.  Also in August 1996, 
the RO proposed to find the veteran incompetent.  The veteran 
responded in September 1996, and stated his desire to appoint 
his spouse as fiduciary for VA purposes.  By decision dated 
in December 1996, the veteran was declared incompetent for VA 
purposes; he and his spouse, as fiduciary, were notified of 
that determination in January 1997.  On February 14, 1997, 
the RO received a statement from the veteran's spouse in 
which she indicated that the matter of service connection on 
appeal was being "worked on" by a VA representative and 
that further correspondence should continue to be sent to 
that representative and to herself.

In August 1997, the veteran's spouse submitted additional 
information pertinent to the claim along with a statement 
indicated the intent to appeal.  By letter dated in February 
1998, the RO advised the veteran's spouse the substantive 
appeal received August 4, 1997, was not timely.  She 
disagreed via the representative of record.  The 
representative offered an alternate procedural approach, 
pointing to the December 1996 rating denial of service 
connection, and arguing that the 
August 4, 1997, statement should be construed as a notice of 
disagreement.  The RO proceeded to issue a statement of the 
case, to which the veteran's spouse submitted a timely Form 
9.  By rating decisions dated in March and June 2000, the RO 
granted service connection for disabilities due to the left 
cerebellopontine angle tumor, effective April 1, 1996.

The Board has considered the above, and finds the 
correspondence received February 14, 1997, may be construed 
as a substantive appeal submitted by the veteran's fiduciary.  
See 38 C.F.R. § 20.301.  In that February 1997 
correspondence, the veteran's spouse clearly indicated a 
continued intent to pursue the appeal; the veteran and his 
representative had previously expressed specific arguments 
and evidence in support of that claim.  See 38 C.F.R. 
§ 20.202.  Also, as notification of the January 1996 rating 
decision was sent February 20, 1996, the February 14, 1997, 
receipt date is timely.  38 C.F.R. § 20.302.  Accordingly, 
the January 1996 decision did not become final and the 
veteran's appeal has been continuous, stemming from his 
May 31, 1995, claim.  An effective date may therefore be 
assigned as of that date.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

An effective date of May 31, 1995, for the grant of service 
connection for disabilities due to a left cerebellopontine 
angled tumor is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

